Citation Nr: 1453660	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1999 to December 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia.

On his January 2012 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a hearing.  Subsequently, in an October 2014 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board notes that on the Veteran's October 2005 Report of Medical History, he noted that he had frequent trouble sleeping.  

In a November 2009 Tuskegee VA Medical Center (VAMC) treatment note, the Veteran reported that he stopped breathing at night and needed to be tested for sleep apnea.  In another November 2009 treatment note, the Veteran's wife also reported that she thought he had sleep apnea.  A March 2010 Tuskegee VAMC treatment report noted that the impression of the Veteran was that he had sleep apnea.  An August 2010 Montgomery VAMC treatment report noted that the Veteran came in for his first continuous positive airway pressure (CPAP) treatment.  

An April 2012 General Medical Compensation and Pension (C&P) examination noted that the Veteran did not have sleep apnea.  However, this examination was not focused on the Veteran's sleep disorder and there is no indication that the examiner conducted a sleep study, took into account the Veteran's 2005 Report of Medical History, or his various treatment reports for sleep apnea.  A VA examination is necessary to determine the existence and etiology of any sleep disorder the Veteran may have.

Additionally, an August 2009 decision from the Social Security Administration (SSA) granted the Veteran benefits.  There is no indication that the AOJ has attempted to obtain the Veteran's complete SSA file.  A remand is therefore necessary to obtain any SSA determination and records associated with this decision.  Once VA is put on notice that the Veteran is in receipt of SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical, and private, records of all evaluations and treatment the Veteran received for his sleep disorder.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Contact the SSA, request and obtain the Veteran's complete Social Security records, including all decisions and any medical records relied upon in making those decisions.

3. After obtaining any additional records to the extent possible, the Veteran should be afforded a VA examination to determine the existence and etiology of any current diagnosis of a sleep disorder.  The claims folder and a copy of this remand should be made available to the examiners for review before the examination; the examiners must indicate that the claims folder was reviewed.  

The examiner is asked to determine whether the Veteran currently has a diagnosis of a sleep disorder, to include sleep apnea.  If a sleep disorder is currently shown, indicate whether it is at least as likely as not (a 50 percent probability or greater) that the current sleep disorder had its onset in service, or is otherwise related to service.  In making this determination, the examiner should comment on the Veteran's October 2005 Report of Medical History, in which the Veteran noted that he had frequent trouble sleeping, as well as the 2009 and 2010 VAMC treatment reports.

4. A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382   (2010) (holding that an examiner's report that he or she cannot provide an opinion without resorting to speculation is inadequate unless the examiner provides a rationale for that statement.).

5. Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied in any respect, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



